By the Court, Parker, J.
The act in question, passed April 11, 1842, in addition to the articles previously exempt from sale under execution, exempted “necessary household furniture, and working tools and team, owned by any person being a householder, or having a family for which he provides, to the value of not exceeding one hundred and fifty dollars.” The first question presented is, whether this exemption of a team extends to the only horse of a physician engaged in a country practice of several miles in extent, where the horse is in daily use in visiting his patients. If we come to the conclusion that the horse was not within the exemption, it will not be necessary to examine the ' other questions discussed on the argument. But if the horse was exempt under the act of 1842, we must go further, and see whether *291the debt of McCann was contracted before the passage of that act; for it seems now to be settled that that act does not affect debts contracted before its passage (Quackenboss vs. Danks, 1 Denio, 128; 3 id. 594; Matthewson vs. Weller, id. 52; 1 Comst. R. 129). Though against the inclinations of our own judgments, we so held, in accordance with these decisions, in Vedder vs. Aldenbrach, decided March 1848.
I see nothing in the language of the statute designed to limit the exemption, of a necessary team, to teamsters and laborers: on the contrary the exemption is expressly given to any person being a householder or having a family for which he provides. Wheeler was within this description, and the question is therefore, was it a necessary team? That is to say, was it necessary to the carrying on of his business—to the exercise of his means of obtaining a livelihood? That was a question of fact, that I think should have been submitted to the jury. If it was his only team, and if it was required for the successful or convenient prosecution of his professional business, then, I think it was z necessary team, within the meaning of the act. I see no reason why a country physician, whose patients reside at too great a distance to visit them on foot, or any other professional man whose busi ness requires the use of a team, is not protected in the exemption, as well as a teamster or laborer. The restricted application given to the exemption in the court below, would exclude small farmers, as well as others, from the benefit of the law. I think no such limitation was contemplated. The policy of the law was broad and liberal. It favors no invidious distinctions. It was intended for the benefit of all persons, no matter what their calling or profession, whose property comes within the scope of its provisions.
. In determining whether the team was necessary, it is entirely immaterial whether the debtor had or had not other ample means to pay the debt. If the fact that Wheeler had money enough to pay the debt is to control this question, then a teamster’s horses and a mechanic’s working tools are not to be exempt if the owner has money enough in his pocket to pay the judgment. This can *292not be the test. I think the team of every teamster and of every other man where it is necessary to his use, is exempt, although the owner may be worth thousands of dollars in money or in other property. The exemption is not made by the statute to depend on the pecuniary ability of the debtor. Where the debtor has money or other property, the law has provided ample remedies for collection, without resorting to exempted property for the satisfaction of the debt.
The jury were therefore at liberty to find the horse within the exemption, and that he was not liable to execution, unless the debt for which the judgment was recovered, accrued before the passing of the act. It rested on Cropsey to show this affirmatively to justify his levy and sale.
I find nothing in the evidence indicating that all the services were rendered under one contract, and that that contract was made before the passage of the act. The evidence shows nothing but the rendering of the services. A hiring is of course implied, but it may be a hiring from week to week. In the absence of proof of an express contract, a promise to pay is not implied until the services have been performed. There was nothing to prevent McCann suing for the services at the end of every week, and he had no right, by including in one suit, the services rendered both before and after the passage of the act, to have the debt, accruing afterwards paid oat of the property which the statute exempts.
But the evidence shows that in the suit between McCann and Wheeler a credit was proved and allowed to an amount greater than the indebtedness which accrued before the passage of the act. I think the law applies such payment to the first accruing indebtedness. No part of the judgment recovered by McCann was therefore for services rendered before the passage of the exemption act.
The peculiar character of the demand against Wheeler; his professional calling and the strong moral and legal obligation resting on him to pay the debt, are well calculated to excite our sympathies and mislead our judgments. But the law must not *293bend to the hardship of & particular case. Such a misapplication would distort the beauty of its proportions and impair its value. The law can only operate justly when it operates equally.
I think the judgment of the Mayor’s Court should be reversed with costs and a venire de novo awarded.